Citation Nr: 1023667	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1971.  He died in October 1995.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  This claim was previously remanded by 
the Board in September 2009 for additional evidentiary 
development.  

The appellant and her daughters testified at a video-
conference hearing before the undersigned Acting Veterans Law 
Judge in July 2009.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1995.  His death 
certificate lists "CVA," or cerebrovascular accident, as 
the immediate cause of death.

2.  At the time of the Veteran's death, he was not service-
connected for any disability.

3.  The cause of the Veteran's death, cerebrovascular 
accident, is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, and 
such did not manifest within one year of the Veteran's 
discharge from service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
November 2007 letter advised the appellant that, in order to 
establish entitlement to DIC benefits, the evidence must show 
that the Veteran died while on active duty or from a service-
related injury or disease.  She was further informed that she 
should provide evidence that would show a reasonable 
probability that the condition that contributed to the 
Veteran's death was caused by injury or disease that began 
during service.  The Board notes that the Veteran was not 
service-connected any disability during his lifetime.  In 
fact, the November 2007 letter specifically informed the 
appellant that, her statement that the Veteran was service-
connected for hypertension was incorrect.  As such, the Board 
finds that the appellant was provided proper notice under 
Hupp, supra.  The November 2007 letter also advised her of 
her and VA's respective responsibilities in obtaining the 
evidence and information necessary to substantiate her claim.  

While the appellant was not informed of the information and 
evidence necessary to establish an effective date in 
accordance with Dingess/Hartman, supra, as the Board herein 
denies her claim, any question as to the appropriate 
effective date to be assigned is rendered moot.  Therefore, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  All that the VCAA requires is that the duty to 
notify be satisfied and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error). Therefore, based on the foregoing, 
the Board finds that VA has satisfied its duty to notify the 
appellant.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, a VA examiner's opinion was 
provided in March 2010, and VA has obtained a copy of this 
examination report.  Copies of the Veteran's private medical 
records have also been obtained and incorporated into the 
evidence of record.  Significantly, neither the appellant nor 
her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  In this regard, the 
Board observes that the AOJ attempted to obtain records from 
various facilities; however, was unable to do so.  The 
appellant was provided notice of the AOJ's attempts and was 
provided an opportunity to provide any additional information 
in a February 2010 letter.  To date, no response from the 
appellant has been received.  Therefore, the Board finds that 
VA has complied with the duty to assist in this regard.

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The 
Board notes that the Court has held that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when 
the examiner made the ultimate determination required by the 
Board's remand).  The record indicates that the Appeals 
Management Center (AMC) requested a VA examiner's opinion 
which was undertaken in March 2010.  In this regard, the 
Board notes that the appellant's representative alleged in 
her June 2010 Written Brief Presentation that such opinion 
was not based on accurate facts.  Specifically, she claims 
that the Veteran was treated for hypertension on active duty 
as evidenced by a statement from Dr. M.  However, the Board 
finds that the record does not bear out this statement.  
Specifically, as will be discussed below, the Veteran's 
service treatment records as well as his own statements do 
not show that he was treated for hypertension while in 
service.  Moreover, Dr. M's statement is not supported by the 
record nor did he provide specifics of his treatment of the 
Veteran or the dates of such treatment.  Therefore, the Board 
finds that the March 2010 VA opinion is adequate to decide 
the appellant's claim. 

The AMC also attempted to obtain the additional records noted 
in the previous Board remand.  The AMC later issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, 
supra, (finding that a remand by the Board confers on the 
appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2009).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2009).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2009).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2009).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2009).

The appellant contends that the Veteran died as a result of a 
disability that manifested during his military service.  
Specifically, the appellant has argued that the Veteran 
suffered from hypertension during his active duty, which 
subsequently resulted in the cerebrovascular accident that 
caused his death.  However, as outlined below, the 
preponderance of the evidence demonstrates that the Veteran's 
cause of death was not related to military service.  

The record reflects that the Veteran passed away on October 
[redacted], 1995 as a result of a cerebrovascular accident.  At the 
time of his death, the Veteran was not service-connected for 
any disability, including hypertension.  Nonetheless, the 
appellant asserts that the evidence demonstrates that the 
Veteran suffered from hypertension during military service, 
and as such, she is entitled to service connection for the 
cause of his death.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from chronic hypertension during his 
military service.  The records are silent for any findings of 
hypertension or elevated blood pressure.  The Veteran did 
report during his January 1971 retirement examination that he 
was told he had high blood pressure on one occasion.  The 
examining physician noted that there was no evidence of this 
and that his blood pressure was within normal limits at this 
time.  According to the examination report, the Veteran had a 
systolic blood pressure of 135 millimeters (mm) and a 
diastolic pressure of 84 mm.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90 mm or 
greater, or systolic blood pressure that is predominantly 160 
mm or greater with a diastolic blood pressure of less than 90 
mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Therefore, the 
evidence demonstrates that the Veteran did not suffer from 
chronic high blood pressure during military service.  

The above conclusion is reinforced by subsequent statements 
made by the Veteran regarding his history of hypertension.  
The record demonstrates that upon receiving dental treatment 
with VA in November 1978, the Veteran specifically noted that 
he did not then, nor had he ever, suffered from high blood 
pressure.  The Veteran also filed a claim for service 
connection for a stroke in June 1994, prior to his death.  
The Veteran indicated on his Form 21-526 that he had suffered 
from high blood pressure "for about the last four years."  
This evidence strongly suggests that the Veteran was not 
treated for hypertension during military service or within 
one year of his separation from active duty.  

Private treatment records also fail to suggest that the 
Veteran was treated for hypertension during his military 
service, or within one year of his separation from active 
duty.  The first medical evidence of record demonstrating 
that the Veteran suffered from hypertension is a May 1994 
private treatment record.  According to this record, the 
Veteran was suffering from congestive heart failure with a 
known history of hypertension.  The record contains no 
medical evidence of treatment for hypertension prior to 1994.  

Finally, the record contains an opinion from a VA examiner 
dated in March 2010.  The examiner noted reviewing the 
Veteran's claims file, including his service treatment 
records.  The examiner concluded that it was less likely than 
not that a cardiovascular disease related to military service 
manifested within a year following discharge or during 
military service.  The examiner based this opinion on the 
fact that there were no records in the claims file to 
indicate that the Veteran was treated for hypertension or 
ischemic heart disease within one year of his discharge.  The 
examiner also noted that the discharge physical noted a blood 
pressure of 134/84.  The examiner further indicated that 
prior to discharge, the Veteran was noted to have Wolff-
Parkinson-White and ventricular preexcitation, which were 
congenital abnormalities.  It was not clear from the record 
whether the Veteran actually ever exhibited symptoms of 
Wolff-Parkinson-White during active duty.  The examiner also 
noted that the Veteran's cause of death was a cerebrovascular 
accident, and there was no evidence to suggest that this 
cause of death was in any way related to military service.  
Finally, the examiner noted that there was a letter of record 
from a private physician that indicated that he had treated 
the Veteran for hypertension.  However, the examiner found 
this letter to be of little probative value as there were no 
dates of treatment or specifics provided.  

Based on the above evidence, the Board concludes that the 
appellant is not entitled to service connection for the cause 
of the Veteran's death.  There is no evidence of chronic high 
blood pressure during the Veteran's military service.  While 
the Veteran did report being told he had high blood pressure 
on one occasion, the discharge examiner noted that there was 
no evidence of this of record and that the Veteran's blood 
pressure was normal upon separation.  In addition, there is 
no medical evidence of record noting high blood pressure 
until 1994 - which is approximately 23 years after separation 
from active duty.  The Veteran himself also stated in 1994 
that he had only suffered from elevated blood pressure for 
approximately 4 years.  Finally, the March 2010 VA examiner 
opined that the Veteran did not suffer from chronic high 
blood pressure during military service, and, that his 
cerebrovascular accident that ultimately caused his death was 
not related to military service.  As such, the preponderance 
of the evidence of record demonstrates that the Veteran's 
cause of death was not related to military service.  

The Board has also considered a letter provided by a private 
physician with the initials J.M. when making the above 
determination.  The letter notes that Dr. M treated the 
Veteran at the Noble Army Hospital while Dr. M was on active 
duty.  Dr. M then proceeds to note that the Veteran had 
uncontrolled hypertension in the past.  Dr. M stated that he 
reviewed the Veteran's service treatment records and opined 
that most likely his heart failure was caused by his 
uncontrolled hypertension.  He also noted that uncontrolled 
hypertension placed the Veteran at an increased risk for 
stroke sydrome.  Finally, Dr. M suggested that the 
combination of these conditions most likely led to the 
Veteran's eventual death.  

The Board does not find the above statement to be probative 
to the appellant's claim.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Dr. M cited absolutely no 
clinical data, dates, or other evidence when making the 
assertions outlined in the letter.  The Court has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

The Board has also considered an argument posited by the 
appellant's representative in June 2010.  According to the 
representative, Dr. M specifically stated that he treated the 
Veteran for hypertension while he was on active duty, and as 
active duty physicians do not treat private sector patients, 
this meant that the Veteran was receiving treatment for 
hypertension while he himself was on active duty.  The Board 
does not find this argument to be persuasive.  First and 
foremost, the letter does not demonstrate that the Veteran 
was being treated for hypertension by Dr. M during his active 
service.  Dr. M stated that he treated the Veteran while 
serving on active duty, but he did not indicate which 
condition(s) for which he treated the Veteran.  In a separate 
sentence, Dr. M noted that the Veteran had hypertension in 
the past.  However, Dr. M did not actually claim to have ever 
treated the Veteran for hypertension.  

Nonetheless, even if Dr. M's statement were taken to infer 
that the Veteran was treated for hypertension during active 
duty, this claim would be directly contradicted by a 
significant amount of evidence, including statements from the 
Veteran himself.  First and foremost would be the lack of in-
service treatment for hypertension and the discharge 
examiner's notation that there was no evidence of 
hypertension during active duty or at the time of separation.  
The Veteran also denied a history of high blood pressure in 
1978 and specifically indicated in 1994 that he had only had 
high blood pressure for approximately 4 years.  This evidence 
demonstrates that the Veteran did not suffer from chronic 
elevated blood pressure during active duty.  Finally, the 
mere assertion that the Veteran suffered from hypertension in 
the past, in and of itself, fails to demonstrate that the 
Veteran's subsequent cerebrovascular accident was in any way 
related to this condition.  As such, the letter prepared by 
Dr. M, along with the June 2010 argument posited by the 
appellant's representative, does not demonstrate entitlement 
to service connection for cause of death.  

The Board has also considered the lay statements submitted by 
the appellant in support of her claim.  The record contains a 
number of letters from the Veteran's children and his 
brother-in-law.  According to the letters, to the best of 
everyone's knowledge, the Veteran was treated for high blood 
pressure during military service.  However, the Board does 
not find these statements to be credible, as they are 
contradicted by the evidence of record.  There was no 
evidence of chronic high blood pressure during military 
service, and the Veteran himself reported that his high blood 
pressure began around 1990.  As such, the Board does not find 
these statements to be probative as they are directly 
contradicted by the medical evidence of record, as well as 
the Veteran himself.  

As a final matter, the Board recognizes that the appellant 
truly believes her husband's death was a result of 
hypertension suffered during active duty.  The appellant 
testified in her July 2009 hearing that the Veteran was 
taking high blood pressure medication at the time of his 
separation from active duty.  The Veteran's children also 
testified to the fact that the Veteran was taking medication 
for high blood pressure during his military service.  While 
the Board has considered this testimony, it does not find it 
to be credible.  The Veteran's service treatment records 
demonstrate that the Veteran did not have recurrent high 
blood pressure during active military service.  At the time 
of discharge, his blood pressure was normal and the Veteran 
reported being told he had high blood pressure on just one 
occasion.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Note 1) (2009).  In addition, the Veteran denied having 
a history of high blood pressure in November 1978 and he 
reported an approximate onset date of 1990 when filing his 
claim in 1994.  Therefore, the preponderance of the evidence 
of record contradicts the claims that the Veteran was being 
treated for hypertension or recurrent high blood pressure 
during active duty.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


